Citation Nr: 1549270	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-31 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to February 5, 2010 for the grant of service connection for status post right inguinal hernia repair, twice, with residual scar, weakness, pain, and difficulty lifting (right inguinal hernia disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and C.D. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1979 to April 2003. 

This matter comes on appeal before the Board of Veterans' Appeals from a June 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia (RO), which awarded service connection for right inguinal hernia disability and assigned a 10 percent rating, effective from February 5, 2010.  The Veteran appealed the assigned effective date. 

In August 2015, the Veteran and his wife testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's claim for service connection for right inguinal hernia disability was received by VA on February 5, 2010.


CONCLUSION OF LAW

The requirements to establish an effective date earlier than February 5, 2010 for the grant of service connection for right inguinal hernia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b). 

The appeal adjudicated herein arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify on that issue has been satisfied. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  However, the claim for earlier effective date for service connection is based upon evidence already contained in the claims file. 

The Veteran was afforded a hearing before the Board.  A review of the transcript reflects that the VLJ identified the issue on appeal and the Veteran testified as to the onset of his symptoms and treatment history, as relevant to the date he believed service connection should be established.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action is necessary, and the Veteran is not prejudiced by a decision at this time.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.

2.  Earlier Effective Date 

The effective date for an award of service connection for claims received within one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b). 

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id. 

The rating decision on appeal granted service connection effective from February 5, 2010.  The Veteran asserts that service connection should be effective from the date of his separation from service because he was treated for right inguinal hernia in service and his surgery was recorded in his service treatment records.  The Veteran accordingly asserts that VA failed to accurately assess and develop his claim in 2002-2003 when he initiated his other claims for service connection just prior to his separation.  However, at the August 2015 Board hearing, the Veteran testify that he did not notice any problems with his right inguinal hernia at the time of his separation and he denied filing a specific claim for right inguinal hernia prior to 2010.  See hearing transcript, pages 4 and 7. 

A review of the Veteran's service treatment record shows that he was treated for right inguinal hernia in November 1987 and he was advised to undergo surgical repair.  Although that surgical report is unavailable, subsequent service treatment record reflect that the Veteran had a medical history for right inguinal hernia repair.  

Prior to his separation from service, the Veteran was afforded an April 2002 VA general medical examination.  The examination report shows that the Veteran gave medical history of right hip disorder, low back pain, heart disease, hypertension, and diabetes mellitus.  The VA examiner specifically noted that no additional conditions were indicated by the Veteran's medical history.  On clinical evaluation, the Veteran's abdomen was evaluated as soft and non-tender.  

The Veteran was discharged from service in April 2003.

The Veteran's original claim for service connection, received by VA in November 2002, is not currently associated with the claims folder.  However, correspondences from VA indicate that the Veteran specifically filed claims for service connection for coronary artery disease, diabetes mellitus, lumbar spine disorder, hypertension, tinnitus, bilateral hearing loss, arthritis of the spine, and right hip disorder.  There is no indication of an intention to seek service connection for residuals of right inguinal hernia prior to or within the year after the May 2003 rating decision.  The Board accordingly finds that the original claim in November 2002 does not constitute a claim seeking service connection for residuals of right inguinal hernia. 

Careful review of the claims file does not disclose that the Veteran filed a claim with VA requesting service connection for residuals of right inguinal hernia prior to February 5, 2010.  The regulation is clear that the effective date of service connection cannot be earlier than the date the claim was received.  38 C.F.R. § 3.400(b).  As the Veteran's original claim for service connection for right inguinal hernia disability was received on February 5, 2010, an effective date prior to that date is not warranted. 

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56   (1990).


ORDER

Entitlement to an effective date prior to February 5, 2010 for the grant of service connection for status post right inguinal hernia repair, twice, with residual scar, weakness, pain, and difficulty lifting, is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


